Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

   Civil Action No. 06-cv-00605-PAB-KMT
          (Consolidated with Civil Action No. 16-cv-02004-PAB-KMT)

   Civil Action No. 06-cv-00605-PAB-KMT

   CROCS, INC.,

         Plaintiff,

   v.

   EFFERVESCENT, INC., et al.,

         Defendants.

   Civil Action No. 16-cv-02004-PAB-KMT

   U.S.A. DAWGS, INC., et al.,

         Plaintiffs,

   v.

   RONALD SNYDER, et al.,

         Defendants.


                                          ORDER


         This matter is before the Court on plaintiff and counterclaim defendant Crocs,

   Inc.’s Motion to Dismiss Eighth Claim for Relief in Dawgs’s Second Amended

   Counterclaim [Docket No. 846]. The Court has jurisdiction pursuant to 28 U.S.C.

   § 1331.
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 2 of 10




   I. BACKGROUND1

         The Court assumes familiarity with this fourteen-year-long dispute and will not

   detail the procedural history or factual allegations beyond what is necessary to resolve

   this motion to dismiss. Additional background can be found in the Court’s September

   25, 2017 order, Docket No. 673, and in the m agistrate judge’s October 27, 2020

   recommendation. Docket No. 897.

         A. Procedural History

         The case involves three patents concerning varieties of Crocs’s foam shoes and

   associated infringement claims. In mid-2016, Double Diamond Distribution, Ltd. and

   U.S.A. Dawgs, Inc. (individually and/or collectively, with Mojave Desert Holdings, LLC,

   referred herein as “Dawgs”) alleged, among other things, that two of Crocs’s asserted

   patents, United States Patent Nos. 6,993,858 (the “’858 patent”) and D517,789 (the

   “’789 patent”), were unenforceable for inequitable conduct because Crocs and the

   named inventors were aware of a prior art clog shoe, the “‘Bassiston’ clog shoe,”2 yet

   neither Crocs nor the named inventors disclosed this to the patent office. Docket No.

   856 at 2 (citing Docket No. 209 at 7). Crocs moved to dismiss this counterclaim, i.e.,

   the seventh counterclaim. Docket No. 227 at 6, 14. As relevant here, the Court

   granted Crocs’s motion to dismiss this counterclaim. Docket No. 504 at 32–33.



         1
          Unless otherwise stated, the facts are taken from the second amended answer
   and counterclaims filed by defendants Double Diamond Distribution, Ltd. and U.S.A.
   Dawgs, Inc. [Docket No. 487], and are presumed to be true for the purposes of this
   order.
         2
          The Court presumes Dawgs is referring to the “Battiston Molded Clog,” which
   Dawgs refers to in the eighth counterclaim. Docket No. 487 at 70, ¶ 225.

                                               2
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 3 of 10




         Before the Court ruled on Crocs’s motion to dismiss, Crocs amended its

   complaint to add a third patent, U.S. Patent No. D632,465 (“’465 patent”), Docket No.

   473, and Dawgs again counterclaimed for inequitable conduct based on similar

   concerns as to the ’858 and ’789 patents. Docket No. 487. Crocs then m oved to

   dismiss this counterclaim, i.e., the eighth counterclaim. Docket No. 506.

         This case and the corresponding consolidated case were administratively closed

   on March 19, 2018 after Dawgs filed for Chapter 11 bankruptcy and the Court

   determined that “allow[ing] this matter to proceed in a piecemeal fashion pending

   resolution of the bankruptcy proceeding . . . would impose unnecessary burdens on

   both the parties and the Court.” Docket No. 821 at 4. Af ter the consolidated action was

   reopened, Docket No. 842, the parties were permitted to reinstate certain motions,

   including this one. Docket No. 845. Crocs reinstated its motion to dismiss the eighth

   counterclaim, Docket No. 846, and Dawgs responded. Docket No. 856. Crocs then

   replied. Docket No. 860.

         B. Factual History3

         On February 7, 2006, the U.S. Patent and Trademark Office (“PTO”) issued the

   ’858 patent, and on March 28, 2006, the PT O issued the ’789 design patent. Docket

   No. 487 at 28–29, ¶¶ 54, 58. Crocs’s co-founder, Scott Seamans, was listed as the

   sole inventor for both patents. Id. Dawgs alleges that the ’858 patent “contains

   diagrams and descriptions of, and claims,” a previous clog in the market, the Battiston


         3
          Unless otherwise stated, the facts are taken from the second amended answer
   and counterclaims filed by defendants Double Diamond Distribution, Ltd. and U.S.A.
   Dawgs, Inc. [Docket No. 487], and are presumed to be true for the purposes of this
   order.

                                              3
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 4 of 10




   molded clog, except that Crocs added a heel strap. Id. at 28, ¶ 54. According to

   Dawgs, however, “such a strap had previously existed for many years on a wide variety

   of footwear, including clogs and sandals.” Id. Crocs knew this. Id., ¶ 56. Moreover,

   according to Dawgs, the ’789 patent “contains diagrams of the base shoe that are

   substantially similar to the Battiston Molded Clog with a strap added that serves a

   functional purpose and, as noted, this design had previously existed for many years.”

   Id., ¶ 58. Dawgs states that the shoe in the ’789 patent is “not new and inventive nor

   invented and designed by Seamans or by Crocs.” Id. Crocs has been unable to secure

   patents similar to the ’789 and ’858 patents outside of the United States, Dawgs

   argues, because of the “well-known existence of prior sales, the widely-recognized

   existence of invalidating prior art, and the established identity of the true and proper

   inventorship and origin of the Crocs’[s] clog.” Id. at 32, ¶ 65.

          On April 3, 2006, Crocs filed the instant lawsuit alleging patent infringement even

   though, Dawgs claims, Crocs “clearly knew the patents identified incorrect inventorship

   and had been obtained by withholding material information from the patent examiner.”

   Id. at 38, ¶ 84. Dawgs claims that this litigation is “objectively baseless” in light of the

   unenforceability of the patents and because, by the time Crocs filed the first amended

   complaint, it knew a previous patent “rendered the claims of at least the ’858 patent”

   invalid. Id. at 40, ¶ 92.

          C. Dawgs’s Eighth Counterclaim

          Dawgs’s eighth counterclaim asks for declaratory judgment of the

   unenforceability of the ’465 patent. Docket No. 487 at 70, ¶ 223–35. Daw gs



                                                 4
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 5 of 10




   acknowledges that this counterclaim is “based on a similar set of facts and the same

   law” as its seventh counterclaim, Docket No. 856 at 2, which the Court dismissed in its

   order of March 31, 2017. Docket No. 504 at 32.

   II. LEGAL STANDARD

          Dismissal of a claim under Rule 12(b)(6) is appropriate where a party fails to

   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Rule 8

   requires “a short and plain statement of the claim showing that the pleader is entitled to

   relief.” Fed. R. Civ. P. (8)(a)(2). Rule 8(a)’s “short and plain statement” mandate

   requires that a party allege enough factual matter that, taken as true, makes his “claim

   to relief . . . plausible on its face.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir.

   2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence

   that the parties might present at trial, but to assess whether the plaintiff’s complaint

   alone is legally sufficient to state a claim for which relief may be granted.” Dubbs v.

   Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003). In doing so, the Court “must

   accept all the well-pleaded allegations of the complaint as true and must construe them

   in the light most favorable to the plaintiff.” Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210,

   1215 (10th Cir. 2007).

          Generally, “[s]pecific facts are not necessary; the statement need only ‘give the

   defendant fair notice of what the claim is and the grounds upon which it rests.’”

   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Twombly, 550 U.S. at

   555) (ellipses omitted). The “plausibility” standard requires that relief must plausibly



                                                5
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 6 of 10




   follow from the facts alleged, not that the facts themselves be plausible. Bryson, 534

   F.3d at 1286.

          However, “where the well-pleaded facts do not permit the court to infer more

   than the mere possibility of misconduct, the complaint has alleged – but it has not

   shown – that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

   (2009) (internal quotation marks and alteration marks omitted). Thus, even though

   modern rules of pleading are somewhat forgiving, “a complaint still must contain either

   direct or inferential allegations respecting all the material elements necessary to sustain

   a recovery under some viable legal theory.” Bryson, 534 F.3d at 1286 (quotation marks

   and citation omitted).

   III. ANALYSIS

          Dawgs acknowledges that its “claim of inequitable conduct for the ’465 patent is

   largely the same theory” as one of the claims that it asserted as a basis for inequitable

   conduct for the ’789 and ’858 patents. Docket No. 518 at 1; Docket No. 856 at 2–3.

   That is, its eighth counterclaim is based largely on the same theory as its seventh.4 The

   Court construed the seventh counterclaim to allege that, because the Battiston molded

   clog and Battiston work-shoe are prior art, Mr. Seamans cannot be the named inventor

   of the patents that were issued as a result. Docket No. 504 at 12–13. More

   specifically, the eighth counterclaim alleges that the named inventors of the ’465 patent,

   Stefano del Biondi and Luciano Stefanello, are not the actual inventors of the ’465



          4
            The Court notes that the seventh counterclaim was the fifth counterclaim in the
   first amended answer and counterclaims. Compare Docket No. 209 at 7–8 with Docket
   No. 487 at 53–70. For clarity, the Court will refer to this as the “seventh counterclaim.”

                                                6
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 7 of 10




   patent because “Crocs was aware of the Battiston Molded Clog, and that Battiston

   conceived of the Battiston Molded Clog.” Docket No. 487 at 70, ¶¶ 226–27. Dawgs

   claims that Crocs knew this and that the design claimed in the ’465 patent is the

   Battiston clog with fleece lining, which amounts to a false declaration of inventorship

   and inequitable conduct. Id. at 71, ¶ 232; 69–70, ¶ 221–22.

          Crocs insists that the eighth counterclaim should be dismissed for the same

   reasons that the Court dismissed the seventh. While the Court will not repeat its

   analysis of the seventh counterclaim here, the Court dismissed that counterclaim

   because it found Dawgs had not sufficiently alleged that Mr. Seamans was not the

   inventor, or the sole inventor, of the patents at issue. Docket No. 504 at 13. Crocs

   seeks dismissal of the eighth counterclaim because it believes Dawgs has again

   pleaded that the Battiston molded clog is prior art for the ’465 patent and yet fails to

   plead anything with respect to whether Ettore Battiston, the Italian inventor who

   designed the shoes’ molds, had any role in jointly conceiving of the invention behind the

   ’465 patent. Docket No. 846 at 4. Furthermore, Crocs insists that Dawgs’s eighth

   counterclaim must be dismissed because it alleges no facts regarding the ’465 patent

   that could show Crocs engaged in an affirmative misrepresentation of material fact,

   failure to disclose material information, or a submission of false material information,

   and that this was done with the specific intent to deceive the PTO, as required by

   Federal Rule of Civil Procedure 9(b). Id. at 5 (citing Exergen Corp. v. Wal-Mart Stores,

   575 F.3d 1312, 1327 n.3 (Fed. Cir. 2009)).

          As mentioned above, Dawgs acknowledges that its seventh and eighth

   counterclaims are “based on a similar set of facts and the same law.” Docket No. 856

                                                7
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 8 of 10




   at 2. While Dawgs insists that the Court erred in dismissing the seventh counterclaim

   with prejudice, Dawgs “understand[s] the Court is highly likely to apply the same test to

   the Eighth Claim for Relief that it applied to the Seventh Claim for Relief.” Id. at 3.

   Therefore, Dawgs asks that the Court’s dismissal be without prejudice to re-file an

   inequitable conduct claim if either Dawgs is “successful in an appeal of the Court’s

   dismissal” of the seventh counterclaim, or if Dawgs “demonstrate[s] good cause to

   amend under Rule 16(b)” or Id. at 2.

          On its first point, Dawgs argues that, in the event it is successful on appeal of the

   seventh counterclaim, since the two claims are based on the same facts and law, it

   must then be permitted to re-file the eighth counterclaim. Id. at 3. This argument,

   however, is unconvincing. The Court’s dismissal of this counterclaim with or without

   prejudice would have no bearing on Dawgs’s rights following a hypothetical reversal on

   appeal, as both appeals with and without prejudice are appealable. Rogers v. Andrus

   Trans. Servs., 502 F.3d 1147 (10th Cir. 2007); Cyprus Amax Coal Co. v. United States,

   205 F.3d 1369 (Fed. Cir. 2000). Furthermore, the Court will not enter an order

   regarding one claim based on how a party believes the Federal Circuit may handle

   another claim if one of the Court’s orders is appealed.

          On its second point, Dawgs argues that dismissal should be without prejudice

   because discovery is ongoing and Dawgs has yet to depose any of the named

   inventors or other individuals involved in the ’465 patent. Id. Dawgs states that it is

   “entirely possible” that they will “discover additional facts that would support an

   inequitable conduct claim” and, therefore, “connect the dots that the Court previously



                                                 8
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 9 of 10




   thought were missing in its” order. Id. Dawgs claims that this how “many inequitable

   conduct claims are added since they are, by nature, heavily-dependent upon

   information in a patent owner’s s [sic] possession that are difficult to uncover – including

   the requisite specific intent – until after discovery is complete.” Id.

          Crocs also disagrees with this. Crocs explains that, over course of this litigation,

   Dawgs has had ample opportunity to provide specific facts to support its inequitable

   conduct allegations, but has failed to do so. Docket No. 860 at 3. Crocs also argues

   that none of the authority that Dawgs relies upon stands for the proposition “that a party

   who pleads a defective claim should be afforded the right to discovery to see if they can

   find a claim to re-plead.” Id. at 4.

          Dawgs finds itself in a familiar – if uncomfortable – position. Over three years

   ago, Dawgs stated, “[m]ore details of the extent of each individual’s participation will

   undoubtedly be discovered from the files of Crocs and the Conspirator Defendants.”

   Docket No. 38 at 10. In response to that argument, the Court explained that “Dawgs is

   not entitled to a fishing expedition to make its case.” Docket No. 673 at 21. Three

   years later, in response to another motion to dismiss, Dawgs again believes it will soon

   have the requisite facts to make its case. Yet Dawgs is still not entitled to a fishing

   expedition. The Court will dismiss the eighth counterclaim with prejudice. Segelman v.

   City of Springfield, 561 F. Supp. 2d 123, 125 (D. Mass. 2008) (“A ruling allowing a

   Motion to Dismiss for failure to state a claim is presumed to be with prejudice.” (citing

   United States ex rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 241 (1st Cir.

   2004)). This is particularly the case because Dawgs has already amended its pleading,



                                                 9
Case 1:06-cv-00605-PAB-KMT Document 927 Filed 03/11/21 USDC Colorado Page 10 of 10




    and, “because it does not appear that am ending the pleadings would correct the

    defect[,] . . . the Court will dismiss the claim[] with prejudice.” Oldham v. Brennan, No.

    15-cv-2464-WJM-MJW, 2016 WL 7375328, at *7 (D. Colo. Dec. 20, 2016). As bef ore,

    due to Dawgs’s failure to adequately amend the counterclaims and the clear

    deficiencies in the pleadings, the Court finds dismissal with prejudice to be appropriate.

    Docket No. 504 at 24 n.10 (citing Radiancy, Inc. v. Viatek Consumer Prod. Grp., Inc.,

    138 F. Supp. 3d 303, 325 (S.D.N.Y. 2014)).

    IV. CONCLUSION

           For the foregoing reasons, it is

           ORDERED that Crocs, Inc.’s Motion to Dismiss Eighth Claim for Relief in

    Dawgs’s Second Amended Counterclaims [Docket No. 846] is granted. It is further

           ORDERED that Dawgs’s eighth claim for relief is dismissed with prejudice.


           DATED March 11, 2021.

                                              BY THE COURT:



                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                10
